Case 1:18-cv-01261-JTN-SJB ECF No. 232 filed 03/13/20 PageID.2864 Page 1 of 5



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 CURTIS E. BLACKWELL, II,

        Plaintiff,
 v.

 LOU ANNA K. SIMON, in her individual capacity as
 president of Michigan State University, MARK        Case No: 18-cv-01261
 DANTONIO, in his individual capacity as Head
 Football Coach of Michigan State University, MARK Hon. Janet T. Neff
 HOLLIS, in his individual capacity as Director of
 Intercollegiate Athletics for Michigan State        Magistrate Judge Sally J. Berens
 University, DETECTIVE CHAD DAVIS, in his
 individual capacity as a detective for the Michigan
 State University Police Department, and DETECTIVE
 SAM MILLER, in his individual capacity as a
 detective for the Michigan State University Police
 Department,

        Defendants.
                                                                                        /
 LAW OFFICES OF                          KIENBAUM HARDY VIVIANO
 THOMAS R. WARNICKE, PLLC                PELTON & FORREST, P.L.C.
 Thomas R. Warnicke (P47148)             Thomas G. Kienbaum (P15945)
 Attorneys for Plaintiff                 William B. Forrest III (P60311)
 16291 W. 14 Mile Rd., Ste. 21           Attorneys for Dantonio, Hollis, and Simon
 Beverly Hills, MI 48025                 280 N. Old Woodward Ave., Ste. 400
 (248) 930-44111                         Birmingham, MI 48009
 tom@warnickelaw.com                     (248) 645-0000
                                         tkienbaum@khvpf.com.com
 ANDREW A. PATERSON, JR.
 PATERSON LAW OFFICE                     RHOADES MCKEE, PC
 2893 E. Eisenhower Parkway              Bruce Neckers (P18198)
 Ann Arbor, MI 48108-3220                Paul McCarthy (P47212)
 (248) 568-9712                          Attorneys for Defendants Davis and Miller
 aap43@outlook.com                       55 Campau Ave, NW, Ste. 300
                                         Grand Rapids, MI 49503
                                         (616) 233-5133
                                         bneckers@rhoadesmckee.com
                                                                                        /


 PRE-MOTION CONFERENCE REQUEST BY DEFENDANTS MARK DANTONIO,
              LOU ANNA K. SIMON, AND MARK HOLLIS
Case 1:18-cv-01261-JTN-SJB ECF No. 232 filed 03/13/20 PageID.2865 Page 2 of 5



       Defendants Mark Dantonio, Mark Hollis, and Lou Anna K. Simon (“Defendants”), for their

pre-motion conference request submitted pursuant to Article IV (A)(1)(a) and (b) of the Court’s

Information and Guidelines, through their counsel, Kienbaum Hardy Viviano Pelton & Forrest,

P.L.C., say as follows:

       Plaintiff filed this action on November 12, 2018. As to these Defendants, Plaintiff alleges

in Count II of his Complaint that his employment with Michigan State University (“MSU”) was

suspended and his employment contract with MSU not renewed, because he asserted his Fifth

Amendment right to remain silent when interviewed by the police on February 8, 2017. Discovery

has now closed, and the depositions of the Plaintiff and all of the Defendants have now been

completed. This case has been extremely contentious as a result of Plaintiff’s improper efforts to

generate negative pretrial publicity through pleadings and discovery inquiries into irrelevant

topics. Plaintiff’s counsel has been twice sanctioned by the Court in this case, and chastised by the

Court for his bad faith conduct.

       Plaintiff pleads his case as if his alleged invocation of the Fifth Amendment renders him a

member of a protected class, akin to a party alleging race or sex discrimination, and proceeds as if

his claim were subject to a McDonnell Douglas analysis. He is wrong; the contours of a Fifth

Amendment claim are far narrower and more limited. Nevertheless, the Court could avoid the

constitutional issue and reject Blackwell’s claims on their face: there is no evidence that he was

subject to adverse action because of his alleged invocation of the Fifth Amendment. Defendants’

motion for summary judgment will be based on the following incontrovertible facts and law:

       First, Plaintiff fundamentally misconstrues the very limited nature of a Fifth Amendment

claim against a public employer. A Fifth Amendment claim is not akin to a protected status claim

such as race or sex discrimination. Rather, the Fifth Amendment only prohibits public employers



                                                 1
Case 1:18-cv-01261-JTN-SJB ECF No. 232 filed 03/13/20 PageID.2866 Page 3 of 5



from “coerc[ing] their employees to abdicate their constitutional rights on pain of dismissal.”

Clemente v. Vaslo, 679 F.3d 482, 492 (6th Cir. 2012). Without coercion—that is, without the

plaintiff being put to a choice between waiving his Fifth Amendment rights or being punished—

there is no Fifth Amendment claim. See Lefkowitz v. Cunningham, 431 U.S. 801, 805–06 (“Public

employees may constitutionally be discharged for refusing to answer potentially incriminating

questions concerning their official duties if they have not been required to surrender their

constitutional immunity.”); Lingler v. Fechko, 312 F.3d 237, 240 (6th Cir. 2002) (“the exaction of

[statements compelled by threat of discipline] did not violate the Fifth Amendment where there

was no evidence that the officers had been required to waive their privilege against self-

incrimination and the statements had not been used against them in criminal proceedings.”). Here,

Plaintiff was never asked to waive his Fifth Amendment rights upon pain of punishment, and he

does not even allege in his complaint that he was subject to any form of coercion.

       Second, the Defendants are entitled to qualified immunity on the novel theory—if asserted

by Plaintiff—that his alleged invocation of the Fifth Amendment itself involves a protected

category akin to race or sex discrimination, and that Defendants can be held liable regardless of

the absence of coercion.

       Third, even accepting Plaintiff’s invitation to treat his invocation of the Fifth Amendment

as a protected category akin to race or sex discrimination, and despite the fact that no one coerced

him to waive his Fifth Amendment rights, such a theory fails on the merits:

      Defendant Simon was not aware that Plaintiff had invoked his Fifth Amendment rights

       when she directed that his employment with MSU be suspended with pay. Defendant

       Dantonio was not aware that Plaintiff had invoked his Fifth Amendment rights when he




                                                 2
Case 1:18-cv-01261-JTN-SJB ECF No. 232 filed 03/13/20 PageID.2867 Page 4 of 5



       alone decided not to renew Plaintiff’s employment contract with MSU in May 2017. And

       Defendant Hollis took no adverse job action whatsoever as to Plaintiff.

      Suspension with pay is not a materially adverse action; moreover, Defendants Hollis and

       Dantonio did not make or participate in the decision to suspend Plaintiff with pay.

      Defendants Simon and Hollis did not make or participate in the decision not to renew

       Plaintiff’s contract.

      Defendant Dantonio’s reason for not renewing Plaintiff’s contract—as explained during

       Dantonio’s deposition—stands unrebutted. In fact, during his deposition, and in pleadings,

       Plaintiff disavowed the theory that Dantonio did not renew his contract due to Plaintiff’s

       alleged invocation of the Fifth Amendment. Plaintiff has asserted throughout this litigation

       that Dantonio had other motivations, inconsistent with a Fifth Amendment retaliation

       claim. Plaintiff thus cannot show causation or pretext. The present case has been prosecuted

       to this point only as a vehicle for generating negative publicity that Plaintiff, and his

       counsel, has been seeking and inviting.

       WHEREFORE, Defendants respectfully request that the Court schedule the conference

contemplated by this Court’s Guidelines at the earliest possible time convenient for the Court.

                                             KIENBAUM HARDY VIVIANO
                                              PELTON & FORREST, P.L.C.

                                             By: s/Thomas G. Kienbaum
                                                 Thomas G. Kienbaum (P15945)
                                                 William B. Forrest III (P60311)
                                             Attorneys for Defendants Mark Hollis,
                                             Mark Dantonio, and Lou Anna K. Simon
                                             280 N. Old Woodward Ave., Suite 400
                                             Birmingham, MI 48009
                                             (248) 645-0000
                                             TKienbaum@khvpf.com
                                             WForrest@khvpf.com
Dated: March 13, 2020

                                                 3
Case 1:18-cv-01261-JTN-SJB ECF No. 232 filed 03/13/20 PageID.2868 Page 5 of 5



                                 CERTIFICATE OF SERVICE

         I hereby certify that on March 13, 2020, I electronically filed the foregoing document with

the Clerk of the Court using the ECF system which will send notification of such filing to all ECF

participants of record.

                                              s/Thomas G. Kienbaum
                                              Thomas G. Kienbaum (P15945)
                                              Kienbaum Hardy Viviano
                                               Pelton & Forrest, P.L.C.
                                              280 North Old Woodward Ave., Ste. 400
                                              Birmingham, Michigan 48009
                                              (248) 645-0000
                                              Tkienbaum@khvpf.com


364254




                                                  4
